Citation Nr: 1016786	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  03-20 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
restrictive lung disease.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from February 1964 to 
February 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision.  


FINDINGS OF FACT

1.  The Veteran has failed to appear for multiple VA 
examinations scheduled in conjunction with his appeal.

2.  On the most recent pulmonary function test (PFT), the 
Veteran's FEV-1 was more than 55 percent of what was 
predicted. 


CONCLUSION OF LAW

Criteria for a rating in excess of 30 percent for restrictive 
lung disease have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.97, Diagnostic 
Code (DC) 6520 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In this case, the Veteran was initially granted service 
connection and assigned a noncompensable rating for his 
restrictive lung disease in October 2000.  The Veteran 
perfected an appeal to the Board regarding its evaluation, 
but before the Board had an opportunity to adjudicate the 
claim, the Veteran clearly withdrew his appeal in a written 
statement that was received in February 2003.  

In August 2008, the Board remanded a claim of entitlement to 
a rating in excess of 60 percent for residuals of cancer of 
the larynx.  The RO apparently interpreted the remand 
instructions to include an instruction to also consider the 
Veteran's noncompensable rating for his restrictive lung 
disease in addition to the rating for cancer residuals.  

In March 2009, the RO increased the rating for the Veteran's 
restrictive lung disease to 30 percent, effective October 18, 
2001 (the date of the Veteran's most recent pulmonary 
function test (PFT)).  The Veteran then perfected an appeal 
of this rating.

The Veteran's disability has been evaluated under Diagnostic 
Code 6520, which provides a 30 percent rating where forced 
expiratory volume (FEV) in one second (FEV-1) is 56 to 70 
percent of predicted, with Flow-Volume Loop compatible with 
upper airway obstruction.  A 60 percent rating is assigned 
when FEV-1 is 40 to 55 percent of predicted, with Flow-Volume 
Loop compatible with upper airway obstruction.

The Veteran's last PFT was conducted in October 2001.  
Efforts have been made to schedule him for additional 
examinations, as the rating criteria are based on the results 
of PFTs, but he has failed to appear for any of the 
examinations.  In this regard, the Veteran was scheduled for 
a PFT in February 2009, but he cancelled his appointment, but 
then sought to have it rescheduled.  The RO complied with the 
Veteran's request and scheduled him for a PFT in January 
2010.  However, once again the Veteran failed to report and 
he has not offered any good cause for his absence.

Generally, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant fails to report for the 
examination without good cause, the claim shall be denied.  
38 C.F.R. § 3.655.  While this regulation could provide a 
basis for a denial of this appeal, the medical evidence of 
record itself provides that basis since it fails to show that 
the Veteran's restrictive lung disease is severe enough to 
warrant a rating in excess of 30 percent.  

The last PFT that is of record was conducted in October 2001 
and showed an FEV-1 that was 68 percent of predicted.  As 
such, the evidence does not demonstrate an FEV-1 that is 
between 40 to 55 percent of what was predicted that would be 
required for a 60 percent rating.

Accordingly, the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in February 2010, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

VA treatment records have been obtained, and in conjunction 
with his appeal, the Veteran was scheduled for several VA 
examinations.  However, the Veteran failed to appear for the 
scheduled examinations; and in this regard the Board notes 
that "[t]he duty to assist in the development and 
adjudication of a claim is not a one way street." Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Additionally, the Veteran was offered 
the opportunity to testify at a hearing before the Board, but 
he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 30 percent for restrictive lung disease 
is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


